PER CURIAM:
Appellants crossed the border from Mexico to the United States. Each was subjected to a strip search; neither was subjected to a body cavity examination or search. Saville had narcotics concealed in his jockey strap; Guarrasi had narcotics concealed in her panties. Our examination of the record persuades us that in this case the customs agent's subjective suspicion was “supported by objective, articulable facts that would reasonably lead an experienced, prudent customs official to suspect” that each of them was “concealing something on his [her] body for the purpose of transporting it into the United States contrary to law.” United States v. Guadalupe-Garza, 9 Cir., 1970, 421 F.2d 876, 879.
Affirmed.